Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  December 22, 2009                                                                                                Marilyn Kelly,
                                                                                                                      Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                         Elizabeth A. Weaver
                                                                                                          Maura D. Corrigan
                                                                                                         Robert P. Young, Jr.
                                                                                                         Stephen J. Markman
                                                                                                         Diane M. Hathaway,
  139157                                                                                                                   Justices

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                      SC: 139157
  v                                                                   COA: 283133
                                                                      Jackson CC: 07-004100-FH
  TODOCIO ESQUEDA GUERRA,
             Defendant-Appellant.
  ___________________________________

                                     AMENDMENT OF ORDER

               On order of the Court, the order of December 9, 2009 is amended to correct a
      clerical error by adding, after the concurring statement of Markman, J., the following:

               “CORRIGAN and YOUNG, JJ., join the statement of Markman, J.”




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             December 22, 2009                   _________________________________________
                                                                                 Clerk